In a child custody proceeding pursuant to Family Court Act article 6, the grandmother appeals, as limited by her brief, from so much of an order of the Family Court, Dutchess County (Amodeo, J.), entered June 18, 2004, as, after a hearing, awarded custody of the child to the mother.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
After the grandmother established the existence of “extraordinary circumstances” (Matter of Bennett v Jeffreys, 40 NY2d 543, 544 [1976]), the Family Court correctly decided the underlying custody dispute applying the conventional “best interests” standard (see Matter of Guinta v Doxtator, 20 AD3d 47 [2005]). In determining the best interests of the child, the factors to be considered are “the ability to provide for the child’s emotional and intellectual development, the quality of the home environment and the parental guidance provided” (Matter of Louise E. S. v W. Stephen S., 64 NY2d 946, 947 [1985]; see Eschbach v Eschbach, 56 NY2d 167, 171 [1982]). The Family Court had the opportunity to assess the parties’ demeanor and credibility, and concluded that sole custody should be awarded to the mother. The Family Court’s determination has a sound and substantial basis in the record and should not be disturbed (see Eschbach v Eschbach, supra at 174). Santucci, J.P., Luciano, Crane and Skelos, JJ., concur.